


Exhibit 10.38

 

DOLLAR GENERAL CORPORATION

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made by and between Dollar General Corporation, a
Tennessee corporation (hereinafter referred to as the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary or Affiliate of the Company (hereinafter
referred to as the “Optionee”).  Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as such Plan may be amended from time to time
(the “Plan”).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Board of the Company appointed to administer the Plan (the “Committee”)
has determined that it would be to the advantage and best interest of the
Company and its shareholders to grant the Option provided for herein to the
Optionee, and has advised the Company thereof and instructed the undersigned
officer to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1.   Cause

 

“Cause” shall mean “Cause” as such term is defined in the Optionee’s Employment
Agreement.

 

Section 1.2.   Disability

 

“Disability” shall mean “Disability” as such term is defined in the Optionee’s
Employment Agreement.

 

Section 1.3.   Employment Agreement

 

“Employment Agreement” shall mean that certain employment agreement between the
Optionee and the Company effective [June 3, 2015], as amended from time to time
with the consent of the Optionee and the Company.

 

--------------------------------------------------------------------------------


 

Section 1.4.  Good Reason

 

“Good Reason” shall mean (A) a material diminution in the Optionee’s base
salary; or (B) a material diminution in the Optionee’s authority, duties or
responsibilities.  To qualify as a termination due to Good Reason under this
Agreement, the Optionee must have provided written notice to the Company of the
existence of the circumstances providing grounds for termination for Good Reason
within thirty (30) days of the initial existence of such grounds and must have
given the Company at least thirty (30) days from receipt of such notice to cure
the condition constituting Good Reason.  Such termination of employment must
have become effective no later than one year after the initial existence of the
condition constituting Good Reason.

 

Section 1.5.   Option

 

“Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
Shares of Common Stock set forth on Schedule A hereto.

 

Section 1.6.  Qualifying Termination

 

“Qualifying Termination” shall mean the Optionee’s employment with the Company
and all Service Recipients is involuntarily terminated by the Company other than
with Cause or terminated by the Optionee for Good Reason other than when Cause
to terminate exists, in each case within two years following a Change in
Control. In no event shall a Qualifying Termination include the Retirement,
death, Disability or any other termination of the Optionee not specifically
covered by the preceding sentence.

 

Section 1.7.  Retirement

 

“Retirement” shall mean the voluntary termination of the Optionee’s employment
with the Company or any of its Subsidiaries or Affiliates on or after
(A) reaching the minimum age of sixty-two (62) and (B) achieving five
(5) consecutive years of service; provided, however, that the sum of the
Optionee’s age plus years of service (counting whole years only) must equal at
least seventy (70) and provided further that there is no basis for the Company
to terminate the Optionee with Cause at the time of Optionee’s voluntary
termination.

 

Section 1.8.   Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

ARTICLE II

GRANT OF OPTION

 

Section 2.1.   Grant of Option

 

For good and valuable consideration, on and as of the Grant Date the Company
irrevocably grants to the Optionee the Option on the terms and conditions set
forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 2.2.   Exercise Price

 

Subject to Section 2.4, the exercise price of the Shares of Common Stock covered
by the Option (the “Exercise Price”) shall be as set forth on Schedule A hereto,
which shall be the Fair Market Value on the Grant Date.

 

Section 2.3.   No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions, if any, of the Optionee’s
Employment Agreement.

 

Section 2.4.   Adjustments to Option

 

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its shareholders: the Exercise Price of
the Option shall be reduced by the amount of the dividend paid, but only to the
extent the Committee determines it to be permitted under applicable tax laws and
to not have adverse tax consequences to the Optionee under Section 409A of the
Code; and, if such reduction cannot be fully effected due to such tax laws and
it will not have adverse tax consequences to the Optionee, then the Company
shall pay to the Optionee a cash payment, on a per Share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
Exercise Price of the applicable Option as follows: (a) for each Share subject
to a vested Option, immediately upon the date of such dividend payment; and
(b) for each Share subject to an unvested Option, on the date on which such
Option becomes vested and exercisable with respect to such Share.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1.   Commencement of Exercisability

 

(a)                                 Except as otherwise provided in
Section 3.1(b), (c) or (d) below, so long as the Optionee continues to be
employed by the Company or any other Service Recipient, the Option shall become
vested and exercisable with respect to 33 1/3% of the Shares subject to such
Option on each of the third, fourth and fifth anniversaries of the Grant Date
(each such date, a “Vesting Date”). To the extent this vesting schedule results
in the vesting of fractional shares, the fractional shares shall be combined and
be exercisable on the third anniversary of the Grant Date.

 

(b)                                 Notwithstanding Section 3.1(a) above, upon
the earliest occurrence of (i) the Optionee’s death or (ii) a termination of the
Optionee’s employment by reason of the Optionee’s Disability, the Option shall
become immediately vested and exercisable with respect to 100% of the Shares
subject to such unvested Option immediately prior to such event (but only to the
extent such Option has not otherwise terminated, been forfeited or become
exercisable).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 3.1(a) above, in
the event the Optionee experiences a Qualifying Termination, the Option shall
become immediately vested and exercisable on the date of such Qualifying
Termination with respect to 100% of the Shares subject to such unvested Option
(but only to the extent such Option has not otherwise terminated, been forfeited
or become exercisable).

 

(d)                                 Notwithstanding Section 3.1(a) above, in the
event of the Optionee’s Retirement, that portion of the Option, if any, that
would have become vested and exercisable within the one (1) year period
following the Optionee’s Retirement date if the Optionee had remained employed
with the Company or the applicable Service Recipient shall remain outstanding
for a period of one (1) year following the Optionee’s Retirement date and shall
become vested and exercisable on the anniversary of the Grant Date that falls
within the one (1) year period following the Optionee’s Retirement date (but
only to the extent such portion of the Option has not otherwise terminated, been
forfeited or become exercisable); provided, however, that if during such one
(1) year period the Optionee dies or incurs a Disability, such portion of the
Option shall instead become immediately vested and exercisable (but only to the
extent such portion of the Option has not otherwise terminated or been
forfeited) upon such death or Disability.

 

(e)                                  No Option shall become vested or
exercisable as to any additional Shares following the Optionee’s termination of
employment for any reason, and any portion of the Option which is unvested or
unexercisable as of the Optionee’s termination of employment shall immediately
terminate and be forfeited without payment therefor, in each case except as
otherwise provided in Section 3.1(b), (c) or (d) above.

 

Section 3.2.   Expiration of Option

 

The Optionee may not exercise the Option to any extent after the first to occur
of the following events:

 

(a)                                 The tenth anniversary of the Grant Date;

 

(b)                                 The fifth anniversary of the date of the
Optionee’s termination of employment with the Company and all Service Recipients
by reason of Retirement;

 

(c)                                  The first anniversary of the date of the
Optionee’s termination of employment with the Company and all Service Recipients
by reason of death or Disability;

 

(d)                                 The third anniversary of the date of the
Optionee’s Qualifying Termination;

 

(e)                                  Ninety (90) days after the date of the
Optionee’s involuntary termination of employment by the Company and all Service
Recipients without Cause that is not a Qualifying Termination;

 

(f)                                   Ninety (90) days after the date of the
Optionee’s voluntary termination of employment with the Company and all Service
Recipients by the Optionee that is not a Qualifying Termination or Disability or
Retirement;

 

(g)                                  Immediately upon the date of the Optionee’s
termination of employment by the Company and all Service Recipients with Cause;

 

4

--------------------------------------------------------------------------------


 

(h)                                 At the discretion of the Company, if the
Committee so determines pursuant to Section 9 of the Plan.

 

ARTICLE IV

EXERCISE OF OPTION

 

Section 4.1.   Person Eligible to Exercise

 

During the lifetime of the Optionee, only the Optionee (or his duly authorized
legal representative) may exercise the Option or any portion thereof.  After the
death of the Optionee, the exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.2, be exercised by
the Optionee’s personal representative or by any person empowered to do so under
the Optionee’s will or under the then applicable laws of descent and
distribution.

 

Section 4.2.   Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares of Common
Stock only.

 

Section 4.3.   Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his or her designee all of the following prior to
the time when the Option or such portion thereof becomes unexercisable under
Section 3.2:

 

(a)                                 Notice in writing signed by the Optionee or
the other person then entitled to exercise the Option or portion thereof,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Committee;

 

(b)                                 (i) Full payment (in cash or by check or by
a combination thereof) for the Shares with respect to which such Option or
portion thereof is exercised (provided, however, that full payment is deemed
made if the Company receives cash in respect of the exercise price no later than
the date on which the Company or its agent delivers or releases Shares to the
Optionee or his agent, which date shall not be later than three (3) business
days following the date on which the Option is exercised, in the event of a
cashless exercise via a third party in a manner that is compliant with
applicable law) or (ii) notice in writing that the Optionee elects to have the
number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (b);

 

(c)                                  (i) Full payment (in cash or by check or by
a combination thereof) to satisfy the minimum withholding tax obligation with
respect to which such Option or portion thereof is exercised (provided, however,
that full payment is deemed made if the Company receives such payment no later
than the date on which the Company must remit such withholding to the Internal
Revenue Service in the event of a cashless exercise via a third party in a
manner that is compliant with applicable law); or (ii) notice in writing that
the Optionee elects to have the number of Shares

 

5

--------------------------------------------------------------------------------


 

that would otherwise be issued to the Optionee reduced by a number of Shares
having an equivalent Fair Market Value to the payment that would otherwise be
made by the Optionee to the Company pursuant to clause (i) of this subsection
(c);

 

(d)                                 A bona fide written representation and
agreement, in a form satisfactory to the Committee, signed by the Optionee or
other person then entitled to exercise such Option or portion thereof, stating
that the Shares of Common Stock are being acquired for his or her own account,
for investment and without any present intention of distributing or reselling
said Shares or any of them except as may be permitted under the Securities Act
of 1933, as amended (the “Act”), and then applicable rules and regulations
thereunder, and that the Optionee or other person then entitled to exercise such
Option or portion thereof will indemnify the Company against and hold it free
and harmless from any loss, damage, expense or liability resulting to the
Company if any sale or distribution of the Shares by such person is contrary to
the representation and agreement referred to above; provided, however, that the
Committee may, in its reasonable discretion, take whatever additional actions it
deems reasonably necessary to ensure the observance and performance of such
representation and agreement and to effect compliance with the Act and any other
federal or state securities laws or regulations; and

 

(e)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of the Option does not violate the Act, and may
issue stop-transfer orders covering such Shares.  Share certificates evidencing
stock issued on exercise of the Option may bear an appropriate legend referring
to the provisions of subsection (d) above and the agreements herein. The written
representation and agreement referred to in subsection (d) above shall, however,
not be required if the Shares to be issued pursuant to such exercise have been
registered under the Act, and such registration is then effective in respect of
such Shares.

 

Section 4.4.   Conditions to Issuance of Stock Certificates

 

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares, which
have then been reacquired by the Company.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares purchased (if certificated, or if not
certificated, register the issuance of such Shares on its books and records)
upon the exercise of the Option or portion thereof prior to fulfillment of all
of the following conditions:

 

(a)                                 The obtaining of approval or other clearance
from any state or federal governmental agency which the Committee shall, in its
reasonable and good faith discretion, determine to be necessary or advisable;
and

 

(b)                                 The lapse of such reasonable period of time
following the exercise of the Option as the Committee may from time to time
establish for reasons of administrative convenience or as may otherwise be
required by applicable law.

 

6

--------------------------------------------------------------------------------


 

Section 4.5.   Rights as Shareholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of the
Option shall not be, nor have any of the rights or privileges of, a shareholder
of the Company in respect of any Shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
Shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

 

Section 4.6.   Holding Period

 

Optionee agrees to hold and not sell or otherwise transfer any Shares acquired
upon exercise of the Option until the fifth anniversary of the Grant Date,
provided, however, this holding requirement (1) shall not apply to Shares used
to pay the Exercise Price or to satisfy tax withholding requirements as set
forth in Section 4.3(b) or (c) and (2) shall no longer apply upon the occurrence
of any accelerated vesting event as set forth in Section 3.1(b), (c) or (d). 
The Company may cause a restrictive legend to be placed on any certificates (or
records of the Company) representing Shares acquired upon exercise of the Option
while such holding requirement applies.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1.   Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

 

Section 5.2.   Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution
or other transfers authorized in limited circumstances by the Committee (or its
designee).

 

Section 5.3.   Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or his or her designee, and
any notice to be given to the Optionee shall be addressed to him at the address
given beneath his signature hereto.  By a notice

 

7

--------------------------------------------------------------------------------


 

given pursuant to this Section 5.3, either party may hereafter designate a
different address for notices to be given to him or her.  Any notice, which is
required to be given to the Optionee, shall, if the Optionee is then deceased,
be given to the Optionee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 5.3. Any notice shall have been deemed duly given when
(i) delivered in person; or, except for notice under Section 4.3 which must be
received to be duly given, (ii) enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.

 

Section 5.4.   Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

Section 5.5.   [Applicability of Plan and Management Stockholder’s Agreement

 

The Option and the Shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan to
the extent applicable to an Option and Shares.   In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.  The
Option and the Shares of Common Stock issued to the Optionee upon exercise of
the Option shall not be subject to, and hereby are expressly exempted from, all
of the terms and provisions of any Management Stockholder’s Agreement between
the Optionee and the Company in existence on the Grant Date.]

 

Section 5.6.   Amendment

 

This Agreement may only be amended pursuant to Section 10 of the Plan.

 

Section 5.7.   Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

Section 5.8.   Arbitration

 

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator.  Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. 
Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.

 

8

--------------------------------------------------------------------------------

 

Section 5.9.  Clawback

 

As a condition of receiving the Option, the Optionee acknowledges and agrees
that the Optionee’s rights, payments, and benefits with respect to the Option
shall be subject to any reduction, cancellation, forfeiture or recoupment, in
whole or in part, upon the occurrence of certain specified events, as may be
required by any rule or regulation of the Securities and Exchange Commission or
by any applicable national exchange, or by any other applicable law, rule or
regulation.

 

Section 5.10.  Signature in Counterparts

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

[Signatures on next pages]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

ADDRESS:

 

 

 

Dollar General Corporation

 

100 Mission Ridge

 

Goodlettsville, TN 37072

 

[Signature Page of Stock Option Award Agreement]

 

10

--------------------------------------------------------------------------------


 

 

OPTIONEE:

 

 

 

 

 

Signature:

 

 

Print Name:

Todd J.Vasos

 

 

 

 

 

ADDRESS:

 

 

 

 

 

[Signature Page of Stock Option Award Agreement]

 

11

--------------------------------------------------------------------------------


 

Schedule A to Stock Option Award Agreement

 

Grant Date:

 

[March 16, 2016]

 

 

 

Exercise Price (per Share):

 

[$84.67]

 

 

 

Option Grant:

 

 

Aggregate number of Shares of Common Stock for which the Option granted
hereunder is exercisable:

 

[85,759]

 

12

--------------------------------------------------------------------------------
